ORDER

PER CURIAM.
AND NOW, this 4th day of May, 1999, upon consideration of the Certificate of Admission of Disability by Attorney that the respondent-attorney is suffering from a disabling condition which makes it impossible for her to prepare an adequate defense to disciplinary charges against her in connection with Disciplinary Board docket number 44 DB 1999, it is hereby
ORDERED that Gina M. Felger’s status be immediately modified from inactive status pursuant to Rule 219, Pa.R.D.E. to inactive status pursuant to Rule 301(e), Pa.R.D.E., for an indefinite period and until further order of the Court. Respondent shall comply with Rule 217, Pa.R.D.E. All pending disciplinary proceedings against the respondent-attorney shall meanwhile be held in abeyance, except for the perpetuation of testimony.